Name: Commission Regulation (EEC) No 1138/85 of 2 May 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed milk powder in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5 . 85 Official Journal of the European Communities No L 119/ 11 COMMISSION REGULATION (EEC) No 1138/85 of 2 May 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed milk powder in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 10 (3) thereof, Whereas Annex III to Commission Regulation (EEC) No 3714/84 (3), as last amended by Regulation (EEC) No 548/85 (4), lays down the particulars which must appear on the inspection report provided for in point 1 of Article 9 ( 1 ) ; whereas experience gained has shown that some of these particulars should be amended to facilitate payment of the aid referred to in Article 1 of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3714/84 is hereby amended as follows : 1 . Annex III is replaced by the Annex to this Regula ­ tion . 2. The special entries in the second indent of Annex IV are replaced by the following : '  Box 106 : The closing date for the submission of tenders under the relevant indivi ­ dual tendering procedure in accor ­ dance with Article 13 of Regulation (EEC) No 3714/84 or the date of receipt of the aid application referred to in Article 22.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 68 , 8 . 3 . 1985, p. 5 . 3) OJ No L 341 , 29 . 12. 1984, p . 65 . 4) OJ No L 63, 2. 3 . 1985, p. 5. No L 119/12 Official Journal of the European Communities 3 . 5. 85 ANNEX 'ANNEX III INSPECTION REPORT Partly-skimmed milk and partly-skimmed milk powder (Articles 9 and 10 of Regulation (EEC) No 3714/84) A. On the basis of the results of the laboratory analysis and the controls defined in Annex I to Commission Regulation (EEC) No 3714/84 of 21 December 1984, the partly-skimmed milk powder (marking of bags or containers)/the partly-skimmed milk :  (complies)  (does not comply) with the provisions of Regulation (EEC) No 3714/84 particularly as regards :  the absence of buttermilk and -  the absence of whey. The partly-skimmed milk powder has :  a milk-fat content of (00,0 % or 0,0 %)  a water content of (0,0 %). The partly-skimmed milk has a milk-fat content of (0,00 %). B. The partly-skimmed milk powder mentioned in A above has been traced by the addition of the tracers specified in Annex II to Regulation (EEC) No 3714/84, in the quantities and in the manner laid down in the said Annex. C. The period of manufacture referred to in Article 5 of Regulation (EEC) No 3714/84 :  (has been respected)  (has been exceeded by . . . days). Place and date : Signature of person responsible